DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Pre-Grant Publication US 20210055026 for paragraph numbers.


Response to Amendment
The amendment filed May 24, 2021 has been entered. Claims 1, 3-12, and 14-15 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the February 24, 2022 Office Action except as mentioned below.

Claim Status
Claims 3 and 5 appear to be incorrectly identified per the response dated May 24, 2021. Claims 3 and 5 is/are currently identified as "Original" wherein it should be "Currently Amended" or vice versa, in the spirt of expeditious prosecution the Office will examine Claims 3 and 5 as "Currently Amended" or “Original” based on whether the claim has been amended, however the Applicant is advised to update the claim identifiers in any subsequent Action.


Claim Objections
Claim 8 is/are objected to because of the following informalities:

Claim 8 recites “a liquid into the injection port of the compressor the injection mode.”_ The Office interprets and suggests amending to “a liquid into the injection port of the compressor in the injection mode.”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an injection pipe branching from the main pipe and connecting to the injection port of the compressor. There is insufficient antecedent basis for “the injection port” limitation in the claim.
Claims 3-11 are rejected due to dependency upon claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUM SUK KIM (KR 20090069915, hereinafter KIM) in view of HATOMURA (US 20210055024, hereinafter HATOMURA).
Regarding claim 1, KIM discloses:
An air conditioner comprising:
a compressor (110) configured to compress a refrigerant;
an indoor heat exchanger (120) configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode including an injection mode and a normal mode;
an outdoor heat exchanger (130) configured to convert a liquid refrigerant into a vapor refrigerant in the heating mode;
a main pipe (173 and 174) connecting the indoor heat exchanger to the outdoor heat exchanger;
an injection pipe (180) branching from the main pipe and connecting to an injection port (between 111 and 112) of the compressor;
an injection valve (143) installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe; and
a controller (200) configured to, in the injection mode, calculate a … discharge superheat (page 4, ¶ 4), and controls the current DSH based on the calculated discharge superheat (page 4, ¶ 4),
wherein the refrigerant flows through the injection pipe (180) in the injection mode (FIG. 5; page 4, ¶ 10, (S6) The control unit 200 controls the opening and closing of the injection valve 143 according to the temperature of the injection pipe 180. Can be controlled. That is, the controller 200 may determine that the liquid refrigerant is injected through the injection pipe 180 when the temperature of the injection pipe 180 is out of a preset normal temperature range. Therefore, when the temperature of the injection pipe 180 is out of the normal temperature range, the control unit 200 shields the injection valve 143. (S7) By shielding the injection valve 143, The refrigerant may be prevented from flowing into the second compression unit 112, thereby improving reliability.) and does not flow through the injection pipe in the normal mode.
While Kim discloses calculating DSH, Kim lacks calculating the target discharge superheat (DSH) based on a correlation between a compression coefficient, a compressor frequency, and a DSH that are represented by an operating condition, and control a current DSH based on the target DSH.
Regarding claim 1, HATOMURA teaches: an air conditioning apparatus having a compressor (represented by 10) configured to compress a refrigerant; an indoor heat exchanger (represented by 26) configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode including an injection mode and a normal mode; an outdoor heat exchanger (represented by 12) configured to convert a liquid refrigerant into a vapor refrigerant in the heating mode; a main pipe (represented by 4, 5) connecting the indoor heat exchanger to the outdoor heat exchanger; an injection pipe (represented by 41) branching from the main pipe and connecting to an injection port (represented by 17) of the compressor; an injection valve (represented by 42) installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe; and
a controller (60) configured to, in the injection mode, calculate (¶ 58-59) an optimal discharge superheat (DSH) (¶ 58-59, controller 60 iteratively calculates and sets valve 42’s opening degree to an optimal DSH based on temperature and pressure measurements from sensors 40, 43, and/or 44; ¶ 34, states “that not only a pressure sensor but a temperature sensor can be used as the pressure detection sensor 44”) based on a correlation between a compression coefficient (determined from at least one of sensors 40, 43, and/or 44; Instant App ¶ 143, discloses that the compression coefficient can be taken from suction and/or discharge refrigerant pressure), a compressor frequency (¶ 60-61, compressor frequency is adjusted to ensure cooling/heating capacity which iteratively affects DSH), and the optimal DSH, set the optimal DSH as a target DSH (¶ 59-60, the optimal DSH is varied to a target DSH that prevents “the compressor 10 from being damaged”) and adjust the injection valve (42) based on the target DSH to control a current DSH (DSH at a discrete time during the DSH varying by controller 60) to reach the target DSH,
wherein the refrigerant flows through the injection pipe in the injection mode (¶ 60, <Heating Operation Mode (Flow During Injection)>) and does not flow through the injection pipe in the normal mode (¶ 45, <Heating Operation Mode (Involving No Injection)>),
the correlation includes the compression coefficient and the compressor frequency as variables, and
the controller obtains the compression coefficient and the compressor frequency of the compressor to use as the variables of the correlation.
HATOMURA (¶ 51) there are some refrigerants such as R32, which cause the discharge temperature of the compressor 10 to be high, compared with the R410A refrigerant (hereinafter referred to as R410A). In the case where the refrigerant used in the air-conditioning apparatus 100 is refrigerant that causes the discharge temperature to be high, it is necessary to reduce the discharge temperature to prevent, for example, deterioration of refrigerating machine oil and burnout of the compressor 10 a. HATOMURA (¶ 58-61) employs a controller to iteratively calculate an optimal DSH and a target DSH using suction and/or discharge compressor pressure data and the compressor frequency (heating/cooling capacity) necessary to prevent the compressor from being damaged by refrigerant that causes the discharge temperature to be high.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of HATOMURA to employ a controller to iteratively calculate an optimal DSH and a target DSH using suction and/or discharge compressor pressure data and the compressor frequency (heating/cooling capacity) necessary to prevent the compressor from being damaged by refrigerant that causes the discharge temperature to be high.

Regarding claim 3, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
a sensor device (181 or 182) configured to measure a temperature (181) of the refrigerant discharged from the compressor, a temperature (183-184) of the refrigerant sucked into the compressor, and an outdoor temperature (page 4, ¶ 3).

Regarding claim 4, KIM as modified teaches the limitations of claim 3. KIM additionally teaches:
wherein the sensor device is further configured to measure at least one of a pressure (182) of the refrigerant discharged from the compressor….

Regarding claim 8, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
wherein the controller (200) controls the injection valve (143) to inject a two-phase refrigerant including a vapor (page 3, ¶ 8, when the injection valve 143 is opened, the gaseous refrigerant in the phase separator 150 flows into the second compression unit 112 through the injection pipe 180) and a liquid (page 4, ¶ 10, controller 200 may determine that the liquid refrigerant is injected through the injection pipe 180) into the injection port of the compressor (110) in the injection mode.

Regarding claim 9, KIM as modified teaches the limitations of claim 3. KIM additionally teaches:
wherein the controller enters the injection mode by opening the injection valve when the outdoor temperature is less than or equal to a preset reference temperature (operating value for controlling injection valve 143’s opening degree includes the outdoor temperatures).

Regarding claim 10, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
wherein the controller sets the target DSH at preset time intervals (page 4, ¶¶ 3-4, real time measurements), and controls the current DSH based on the target DSH.

Regarding claim 12, KIM discloses:
A method of controlling an air conditioner including a compressor (110) configured to compress a refrigerant, an injection pipe (180) connected to an injection port (between 111 and 112) of the compressor, and an injection valve (143) configured to control a flux of the refrigerant flowing to the injection pipe, the method comprising:
determining (via controller 200) whether to enter an injection mode (FIG. 3) based on an outdoor temperature (page 4, ¶ 3, operating variable is outdoor temperature);
calculating (page 4, ¶ 3, indoor / outdoor temperature difference), upon entering the injection mode, discharge superheat (page 4, ¶ 4), and controls the current DSH based on the calculated discharge superheat (page 4, ¶ 4).
While Kim discloses calculating DSH, Kim lacks calculating the target discharge superheat (DSH) based on a correlation between a compression coefficient, a compressor frequency, and a DSH that are represented by an operating condition, and control a current DSH based on the target DSH.
Regarding claim 1, HATOMURA teaches: a method of controlling an air conditioning apparatus having a compressor (represented by 10) configured to compress a refrigerant, an injection pipe (represented by 41) connected to an injection port (represented by 17) of the compressor, and an injection valve (represented by 42) configured to control a flux of the refrigerant flowing to the injection pipe, the method comprising:
calculating (¶ 58-59), upon entering the injection mode, an optimal discharge superheat (DSH) (¶ 58-59, controller 60 iteratively calculates and sets valve 42’s opening degree to an optimal DSH based on temperature and pressure measurements from sensors 40, 43, and/or 44; ¶ 34, states “that not only a pressure sensor but a temperature sensor can be used as the pressure detection sensor 44”) based on a correlation between a compression coefficient (determined from at least one of sensors 40, 43, and/or 44; Instant App ¶ 143, discloses that the compression coefficient can be taken from suction and/or discharge refrigerant pressure), a compressor frequency (¶ 60-61, compressor frequency is adjusted to ensure cooling/heating capacity which iteratively affects DSH), and the optimal DSH;
setting the optimal DSH as a target DSH (¶ 59-60, the optimal DSH is varied to a target DSH that prevents “the compressor 10 from being damaged”): and
adjusting the injection valve (42) based on the target DSH to control a current DSH (DSH at a discrete time during the DSH varying by controller 60) to reach the target DSH,
wherein the correlation includes the compression coefficient and the compressor frequency as variables, and
the calculating of the optimal DSH comprises obtaining the compression coefficient and the compressor frequency of the compressor to use as the variables of the correlation.
HATOMURA (¶ 51) there are some refrigerants such as R32, which cause the discharge temperature of the compressor 10 to be high, compared with the R410A refrigerant (hereinafter referred to as R410A). In the case where the refrigerant used in the air-conditioning apparatus 100 is refrigerant that causes the discharge temperature to be high, it is necessary to reduce the discharge temperature to prevent, for example, deterioration of refrigerating machine oil and burnout of the compressor 10 a. HATOMURA (¶ 58-61) employs a controller to iteratively calculate an optimal DSH and a target DSH using suction and/or discharge compressor pressure data and the compressor frequency (heating/cooling capacity) necessary to prevent the compressor from being damaged by refrigerant that causes the discharge temperature to be high.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of HATOMURA to iteratively calculate an optimal DSH and a target DSH using suction and/or discharge compressor pressure data and the compressor frequency (heating/cooling capacity) necessary to prevent the compressor from being damaged by refrigerant that causes the discharge temperature to be high.

Regarding claim 15, KIM discloses the limitations of claim 12. KIM additionally discloses:
measuring the pressure of the refrigerant discharged (at 182) from the compressor and a temperature (at 181) of the refrigerant discharged from the compressor,
wherein the controlling of the current DSH includes controlling (page 4, ¶ 6) the injection valve for the current DSH to reach the target DSH.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of HATOMURA in further view of TSUKII (US 20190368797, hereinafter TSUKII).
Regarding claim 5, KIM as modified teaches the limitations of claim 4.
KIM lacks a motor connected to the compressor and a rotation speed sensor configured to measure a rotational speed of the motor, and wherein the controller is further configured to obtain the compressor frequency using the measured rotational speed.
TSUKII teaches: an air conditioner having
a motor (12) connected to the compressor and a rotation speed sensor (43) configured to measure a rotational speed (Abstract) of the motor, and
wherein a controller (40) is further configured to obtain the compressor frequency (ω1, WIKIPEDIA states that angular frequency "ω" (also referred to by the terms angular speed, radial frequency, circular frequency, orbital frequency, radian frequency, and pulsatance) is a scalar measure of rotation rate) using the measured rotational speed.
TSUKII (Abstract) provides an air conditioner that reduces user discomfort due to vibrations and noises at a compressor, piping, and other air conditioner components. To achieve this, TSUKII provides an air conditioner includes: a compressor (10) that has a motor (12) and a compression mechanism (14) driven by the motor (12); a speed detector (43) that detects a rotation speed of the motor (12); a drive mode controller (48) that controls a drive mode of the motor (12); and refrigerant piping that is connected to the compression mechanism (14) and allows a refrigerant to flow therethrough, wherein the drive mode controller (48), for stopping the motor (12), decelerates the motor (12) to a rotation speed equal to or lower than a resonance frequency between the compression mechanism (14) and the refrigerant piping.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM and HATOMURA with the teachings of TSUKII to employ a speed detector that detects a rotation speed of the compressor’s motor, a controller that controls the motor to a rotation speed equal to or lower than a resonance frequency between the compressor and the air conditioner’s components to reduce user discomfort due to vibrations and noises at the compressor or other air conditioner components.

Regarding claim 7, KIM as modified teaches the limitations of claim 5. KIM additionally teaches:
wherein the controller calculates the current DSH based on the pressure of the refrigerant discharged from the compressor and the temperature of the refrigerant discharged from the compressor.
KIM calculates the discharge superheat by using the discharge temperature measured at 181 at and the discharge pressure measured at 182.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of HATOMURA in further view of GRABON (US 6711911, hereinafter GRABON) as evidenced by DAVE DEMMA (DAVE DEMMA, COMPRESSOR TECHNOLOGY TO MODULATE CAPACITY, HPAC, 2016, hereinafter DEMMA).
Regarding claim 6, KIM as modified teaches the limitations of claim 5.
KIM lacks wherein the controller calculates the compression coefficient based on a relationship between the pressures of the refrigerant discharged from and introduced into the compressor for the correlation.
GRABON teaches: an air conditioner unit
wherein the controller calculates the compression coefficient (”DP” and “SP” discussed at 4:32-47 are pressure values which form a compressor coefficient) based on a relationship between the pressures of the refrigerant discharged from and introduced into the compressor for the correlation (“DP” and “SP”).
Claim interpretation: Instant Application (¶ 143) discloses that the “compression coefficient Pr is a value representing a correlation between the pressures of the refrigerant flowing into the compressor 120 or discharged from the compressor 120” and that “the compression coefficient Pr may refer to a difference or a ratio between the pressure Ps of the refrigerant sucked into the compressor 120 and the pressure Pd of the refrigerant discharged from the compressor 120.”
Regarding compressor capacity vs compressor frequency: As noted above Grabon provides for compressor capacity in the calculation of optimal or discharge superheat, and notes current and input power (5:25). DEMMA (VARIABLE FREQUENCY DRIVES) evidences the relationship between compressor capacity and compressor frequency (page 6 “variable frequency drives”); thus providing analogy to substitute compressor capacity for frequency. This evidence is bolstered by HATOMURA (¶ 3) in a heating operation in which the temperature of outside air is low and the discharge temperature rises, the driving frequency of the compressor can be increased and the heating capacity can be maintained, which links compressor frequency and heating/cooling capacity.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM and HATOMURA with the teachings of GRABON and DEMMA in order to measure discharge superheat without requiring suction temperature sensing and thereby reducing error (2:7-26 of Grabon).

Regarding claim 14, KIM discloses the limitations of claim 12. KIM additionally discloses:
measuring a pressure of the refrigerant discharged (at 182) from … the compressor and the compressor frequency.
KIM lacks wherein the calculating of the optimal DSH includes calculating the compression coefficient based on a relationship between the pressures of the refrigerant discharged from the compressor
GRABON teaches: an air conditioner unit
wherein the calculating of the optimal DSH includes calculating the compression coefficient (”DP” and “SP” discussed at 4:32-47 are pressure values which form a compressor coefficient) based on a relationship between the pressures of the refrigerant discharged from the compressor (“DP” and “SP” of Grabon).
KIM (page 4, ¶ 3) discloses that compressor refrigerant discharge pressure (current DSH) is an operating variable and that the setting value for the operation variable values is stored in a control unit 200. To determine if the operating compressor refrigerant discharge pressure is at the setting value the compressor refrigerant discharge pressure must be measured more than once to achieve the target DSH.
Claim interpretation: Instant Application (¶ 143) discloses that the “compression coefficient Pr is a value representing a correlation between the pressures of the refrigerant flowing into the compressor 120 or discharged from the compressor 120” and that “the compression coefficient Pr may refer to a difference or a ratio between the pressure Ps of the refrigerant sucked into the compressor 120 and the pressure Pd of the refrigerant discharged from the compressor 120.”
Regarding compressor capacity vs compressor frequency: As noted above Grabon provides for compressor capacity in the calculation of optimal or discharge superheat, and notes current and input power (5:25). DEMMA (VARIABLE FREQUENCY DRIVES) evidences the relationship between compressor capacity and compressor frequency (page 6 “variable frequency drives”); thus providing analogy to substitute compressor capacity for frequency. This evidence is bolstered by HATOMURA (¶ 3) in a heating operation in which the temperature of outside air is low and the discharge temperature rises, the driving frequency of the compressor can be increased and the heating capacity can be maintained, which links compressor frequency and heating/cooling capacity
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM and HATOMURA with the teachings of GRABON and DEMMA in order to measure discharge superheat without requiring suction temperature sensing and thereby reducing error (2:7-26 of Grabon).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM, GRABON, and DEMMA in view of KAZUTAKA KURASHIGE (JP 2006242506A, hereinafter KURASHIGE) in view of
Regarding claim 11, KIM as modified teaches the limitations of claim 1. KIM as modified may not explicitly teach an auxiliary heater.
KURASHIGE teaches: an air conditioner comprising a compressor configured to compress a refrigerant; an indoor heat exchanger configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode; an outdoor heat exchanger configured to convert a liquid refrigerant into a vapor refrigerant in the heating mode; a main pipe connecting the indoor heat exchanger to the outdoor heat exchanger; an injection pipe branching from the main pipe; an injection valve installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe; and
an auxiliary heat exchanger (4) installed between the injection valve and the injection port of the compressor, and configured to change a state of the refrigerant passed through the injection valve.
KURASHIGE (page 4, ¶9) employs super cooling heat exchanger 4 to change the state of refrigerant passed through injection valve 5 to provide extra cooling capacity to the refrigerant supplied to compressor 1.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM, GRABON, and DEMMA with the teachings of KURASHIGE to employ a heater to change the state of refrigerant passed through the injection valve to provide extra cooling capacity to the refrigerant supplied to compressor.


Response to Arguments
Applicant’s arguments, filed May 24, 2021, with respect to the rejection(s) of claim(s) 1, 3-12, and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KIM (KR 20090069915) in view of HATOMURA (US 20210055024).

Regarding page 8, 35 U.S.C. 103 rejections, are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding page 9, ¶ 6, Applicant Argues that there is no motivation or no reason for the skilled person to substitute compressor capacity for the compressor frequency or vice versa, even with combining GRABON and DEMMA. .” In response, HATOMURA (¶ 3) in a heating operation in which the temperature of outside air is low and the discharge temperature rises, the driving frequency of the compressor can be increased and the heating capacity can be maintained, which links compressor frequency and heating/cooling capacity, providing reason for the skilled person to substitute compressor capacity for the compressor frequency or vice versa.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763